Order issued February 27, 2013

 

In The
QInurt nf Appeals
lﬁfth Eintrtzt uf (ﬂames at Eallaa

N0. 05—12-00533—CR

JAMES KEITH YOUNG, Appellant

V.

THE STATE OF TEXAS, Appellee

 

ORDER

 

Before Justices Francis, Lang, and Evans

Based on the Court’s opinion of this date, we GRANT the August 21, 2012 motion of
Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future corre - cc to James Keith Young,

   
  

No. 1779864, LeBlanc Unit, 3695 FM 3514, Beaumont, T